Citation Nr: 1752179	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1986 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with respect to this decision in October 2011.  A statement of the case (SOC) was issued in November 2013, and the Veteran perfected his appeal in December 2013.  


FINDING OF FACT

The Veteran's current tinnitus did not have its onset during active service, was not caused by his active service, and did not manifest within one year after separation from active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations and obtained an adequate opinion regarding tinnitus in September 2011.

The Board notes that additional evidence has been scanned into VBMS paperless claims file subsequent to the issuance of the most recent SOC, dated in December 2013.  This evidence was not accompanied by a waiver and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  However, these additional records are primarily related to the Veteran's claims for a back disorder, posttraumatic stress disorder, plantar fasciitis, sleep apnea, and a request to reopen claims on a positive tuberculosis test and pseudofolliculitis barbae, which are currently not on appeal before the Board, and are not relevant to the issues on appeal.  38 C.F.R. § 19.37(a) (2017).  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection 

The Veteran contends that he developed tinnitus due to his exposure to acoustic trauma while serving in the United States Air Force.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309(a).  

The September 2011 VA examination reflects the Veteran was diagnosed with tinnitus.  This diagnosis satisfies the first element of the service connection claim.  

Regarding the second element, service treatment records (STRs) do not indicate the Veteran complained of or was diagnosed with tinnitus during service.  The Veteran has credibly reported being exposed to loud noise during service.  The Veteran's military occupation specialty (MOS) was that of a Personnel Journeyman.  Specifically, he indicated as a Personnel Journeyman assigned to a flying unit, he was exposed to aircraft engine noise on deployment.  The Veteran stated that he was exposed to engine noise for as long as seventeen hours on some deployments, and that he flew on several local training missions where he was exposed to gunfire noise.  As such, the Board accepts that the Veteran was exposed to loud noise in service. 

Regarding the third element, the Veteran was afforded a VA examination in September 2011.  The VA examiner evaluated the Veteran for hearing loss and tinnitus.  She found that the Veteran had normal hearing, but he reported current symptoms on tinnitus, described as a constant ringing/buzzing.  The examiner provided the opinion that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner's rationale stated that a low probability of acoustic trauma was conceded, as the Veteran served as a Personnel Journeyman and reported only occasional noise exposure from flying in aircrafts.  The examiner noted that the Veteran's service treatment records were silent for hearing loss or complaints/diagnosis of tinnitus.  

The Veteran reported at the September 2011 VA examination that his tinnitus began with gradual onset around 1991, while serving in the military.  In the October 2011 NOD, the Veteran reported that his primary doctor and squadron flight surgeon told him that ringing in the ears was normal after flights, and it would go away after a period of time.  The Veteran reported that on most occasions during flying missions he had ear foam protection, and during later flights, he used both ear foam and a set of ear covers.  The Veteran stated on the December 2013 VA Form 9 that he was not sure why the flight surgeon or his primary care doctor had not annotated his medical records regarding his inquiries about ringing in his ears, but he reported he was told by the doctors that the ringing was normal and would go away.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

To the extent the Veteran has asserted that he has had symptoms of tinnitus in-service with gradual onset since 1991, he is competent to do so.  However, the Veteran's statements regarding the onset of tinnitus are not credible due to internal inconsistent statements, and inconsistency with other evidence of record.  The Veteran's service treatment records are absent any notation or documentation of complaints of symptoms of tinnitus, and in one instance, include an affirmative denial of a symptoms of tinnitus.  Specifically, in an April 1992 health questionnaire, the Veteran responded "no" to the question "do you have constant noises in your ears?"  In addition, a November 1992 in-service examination documents a normal clinical evaluation of his ears and lists audiometric test results with no mention of hearing loss or tinnitus.  Post-service treatment records dated August 2001and February 2005 at the Pensacola Joint Ambulatory Care Center indicate normal general evaluation of the ears, with no reports of symptoms of tinnitus.  

Further, the Veteran first filed for entitlement to service connection in July 1995.  At that time he claimed entitlement to service connection for a lower back problem, high blood pressure, right hand thumb dislocation, positive tuberculosis test, right ankle pain, and a shaving rash.  He did not mention tinnitus or ringing in the ears.  In August 1995, the VA provided a general medical compensation and pension examination.  The report indicates that the Veteran stated normal conditions with respect to his ears, and did not include any reports of symptoms of tinnitus.  

Therefore, the Veteran's statement that he had symptoms of tinnitus in-service with gradual onset since 1991 is not credible considering the inconsistent statements made by the Veteran, discussed above.  Despite reporting that his symptoms began in service, STRs from April 1992 affirmatively deny he experienced noises in is ears.  In addition, the Veteran's STRs and post-service treating records indicate normal general evaluations of the ears with no reports of symptoms of tinnitus.  The first evidence of tinnitus found in the medical record is noted in the September 2011 VA examination.  Accordingly, the Board does not find the Veteran's recollections that he has had tinnitus since active service credible. 

The Board finds the September 2011 VA examiner opinion to be the most probative evidence of record as to whether the Veteran's current tinnitus is related to his active service.  The examiner's rationale is logical, well-reasoned, and thorough, and she took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history and in-service noise exposure.  The examiner did not explicitly address the Veteran's statement that his tinnitus began in service.  However, the opinion is adequate because the Board found the Veteran's statements regarding the onset of tinnitus not credible.  

Regarding entitlement to service connection on a direct basis, as noted above, the probative medical evidence fails to show that the Veteran's current tinnitus is related to military service.  To the contrary, the September 2011 VA examiner acknowledged the Veteran's claim of noise exposure in-service and opined that it was less likely than not that the Veteran's current tinnitus is related to service.  This opinion is not contradicted by any medical evidence of record.  While the Veteran is competent to provide a nexus in this case, his reports are not credible and therefore not probative.  As there is no probative evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.  

Addressing presumptive service connection, there is no probative evidence indicating that the Veteran's tinnitus manifested itself to a degree of disability of ten percent or more within a year of discharge from service in 1995.  Regarding continuity of symptomatology, as noted above, the Veteran's statements of symptoms since service have been found to be not credible.  As such, the Veteran is not entitled to service connection on a presumptive basis.   

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for tinnitus.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board concludes that service connection for tinnitus is not warranted.



ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


